Citation Nr: 1432614	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder claimed as arthritis.

2.  Entitlement to service connection for a bilateral knee disorder claimed as arthritis.

3.  Entitlement to service connection for a bilateral hand disorder, including arthritis.

4.  Entitlement to service connection for a bilateral wrist disorder, including arthritis.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for ocular pressure.

7.  Entitlement to service connection for hyperlipidemia.

8.  Entitlement to service connection for residuals of dental trauma.

9.  Entitlement to an initial rating higher than 10 percent for migraine headaches with multifactorial tension type headaches secondary to cervical tension and myofascial pain syndrome of the cervical spine.

10.  Entitlement to an initial rating higher than 30 percent for acne plus nevi with scarring.

11.  Entitlement to an initial compensable rating for mitral valve prolapse with associated dysrhythmia.

12.  Entitlement to an initial rating higher than 20 percent for status post lumbar surgery with bony fusion of L4-L5 with bulging disc at L3-L4 and neuroforaminal stenosis on the right side at L5-S1.

13.  Entitlement to initial ratings higher than 20 percent prior to November 13, 2008 and higher than 30 percent since, for minimal disc, endplate, and uncovertebral joint degenerative change causing stenosis of the spinal canal and neural foraminal of the cervical spine with right radiculopathy.

14.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease, i.e., arthritis, of the left great toe at the interphalangeal joint and neuroma of the left foot at the second intermetatarsal space.

15.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the first metatarsophalangeal joint of the right foot.

16.  Entitlement to an initial compensable rating for osteoporosis.

17.  Entitlement to an initial rating higher than 30 percent for a hysterectomy with right salpingo-oophorectomy.

18.  Entitlement to an initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the right side associated with the cervical spine disability.

19.  Entitlement to initial rating higher than 10 percent for myofascial syndrome radiating into the trapezius muscle on the left side associated with the cervical spine disability.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This appeal to the Board of Veterans' Appeals (Board) is from February 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, a local hearing was held before a Decision Review Officer and more recently, in October 2012, a hearing was held before the undersigned at the Board's offices in Washington, DC (Central Office (CO) hearing).  Transcripts of both proceedings are in the claims file, so of record.

Service connection for bilateral lower extremity radiculopathy associated with the service-connected lumbar disability was established in an April 2011 rating decision; the Veteran did not appeal the initial rating assigned; however, during her October 2012 Board hearing she reported having a right foot drop and numbness that she attributed to the lumbar disability.  See page 6 of the hearing transcript.  Her statements appear to raise the issue of a higher rating for right lower extremity radiculopathy, but this has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for bilateral knee disorders, initial higher ratings for a skin disability, lumbar disability, and heart disability, and bilateral myofascial syndrome are being remanded to the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to RO via the Appeals Management Center (AMC) in Washington, DC.  She will be notified of any additional action needed on her part.


FINDINGS OF FACT

1.  At the outset of the October 2012 Board hearing, prior to the promulgation of a decision on these appeals, the Veteran indicated she was withdrawing her claims for service connection for ocular pressure, hyperlipidemia, and dental trauma issues, and increased ratings for cervical spine disability, toes of the left and right feet, and osteoporosis.

2.  There is no probative evidence of a disability of the feet, hands, or right wrist that is related to her military service.

3.  The Veteran's left wrist scar was incepted during service.

4.  The Veteran's insomnia as likely as not had its onset during service.

5.  For the period prior to October 23, 2012, the Veteran had prostrating migraine and tension-type headaches occurring more than once per month, and beginning October 23, 2012 her headaches are shown to be manifested by frequent completely prostrating attacks as to result in severe economic inadaptability.

6.  The Veteran has had removal of her uterus and only one, but not two ovaries.

7.  The Veteran's service-connected disabilities without regard to other factors such as her age and non-service-connected disabilities, as likely as not prevent her from obtaining or maintaining employment - even sedentary employment - which could be considered substantially gainful versus just marginal in comparison when considering her level of education, prior work experience and training.


CONCLUSIONS OF LAW

1.  Since the criteria are met for withdrawal of the substantive appeals concerning service connection for ocular pressure, hyperlipidemia, and dental trauma issues, and increased ratings for cervical spine disability, toes of the left and right feet, and osteoporosis, the Board no longer has jurisdiction to consider them.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 and Supp. 2013); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for service connection for disabilities of the feet, hands, and right wrist are not met.  38 U.S.C.A. §§ 1101, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria are met for service connection for a left wrist scar disability.  38 U.S.C.A. §§ 1101, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for insomnia.  38 U.S.C.A. §§ 1101, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria are met for a higher initial rating of 30 percent prior to October 23, 2012 and 50 percent beginning on that date for the Veteran's migraine and tension-type headaches.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3; 4.124a, Diagnostic Code 8100 (2013).

6.  The criteria are not met for an initial rating in excess of 30 percent for hysterectomy with right salpingo-oophorectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.17, 4.116, Diagnostic Code 7618 (2013).

7.  Resolving all reasonable doubt in his favor, the criteria are met for a TDIU. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

To this end, VA must: (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim: (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

A May 2007 letter explained the evidence necessary to substantiate the service connection claims and VA's and the Veteran's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   This letter was provided to the Veteran prior to initially adjudicating her claims, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regards to claims seeking higher initial ratings, they arose in another context, namely, the Veteran trying to establish her underlying entitlement to service connection for these disabilities.  These claims have since been granted and she has appealed the "downstream" issues of the initial disability rating assigned.  The underlying claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide her additional VCAA notice concerning the downstream disability rating and effective date elements of her claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  Here, the RO provided her this required SOC, citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning higher initial ratings for these disabilities.  She therefore has received all required notice concerning these claims.

VA also has made reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims.  Her service treatment records (STRs) are in her claims file, and VA additionally has obtained all pertinent/identified post-service records that could be obtained.

Regarding her hearings before a DRO and the undersigned Veterans Law Judge (VLJ), 38 C.F.R. § 3.103(c)(2) requires that the officer chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To this end, during the Veteran's hearing all parties agreed as to the issues on appeal and there was a general discussion of evidence pertinent to the claims decided below.  Neither the Veteran nor her representative expressed dissatisfaction with the hearings.  As such, the Board finds that, consistent with Bryant, the presiding DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The VA examinations are adequate to rate the disabilities.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board therefore is proceeding with the adjudication of these claims.

Withdrawn Substantive Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2012).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id.  

During the October 2012 Board hearing, the Veteran withdrew her appeals for service connection for ocular pressure, hyperlipidemia, and dental trauma issues, and increased ratings for cervical spine disability, toes of the left and right feet, and osteoporosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning these claims and the Board does not have jurisdiction to review them; they resultantly are dismissed.

Legal Criteria and Analysis for Service Connection

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence of a current disability or, at the very least, showing the existence of the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the present disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim since this alternatively establishes the required linkage between current disability and service.  38 C.F.R. § 3.303(b).  But § 3.303(b) applies only to "chronic diseases" as specifically defined in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These chronic diseases also may be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within the initial post-service year. This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) .

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).


In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. Id., at 1076 ; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with a veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Feet

The Veteran contends she had no specific trauma to her feet, but believes her currently claimed foot disabilities are from wearing combat boots and all the work she did on a daily basis as a nurse.  See July 2010 DRO hearing transcript.  In October 2012, the Veteran testified that she had a pinched nerve in her left foot that prevented her from wearing shoes or high heels.  See page 6 of the hearing transcript.

The Veteran's service treatment records do not reflect any complaints, findings, or diagnosis associated with her right foot.

The earliest post-service evidence of a right foot disorder was in October 2010 and was found on VA examination.  The Veteran reported having a 1 year history of right heel pain and the diagnosis was plantar fasciitis in the right foot.  Prior to this examination, an earlier June 2007 VA examination revealed no right foot abnormality and included normal X-rays.  The Veteran denied having any right foot problems on November 2008 VA examination.

The Board has considered the Veteran's testimony and statements, however, many of her right foot complaints are more specifically associated with her toes.  In her notice of disagreement regarding her right foot, she noted toe complaints, which are disabilities separate and apart from the foot.  During her October 2012 Central Office hearing, she stated her right foot was more related to her back, which is again a separate issue than the one currently under consideration.  Service connection for lower extremity radiculopathy is in effect, but not currently on appeal.

Given there was no evidence of right foot problems in service and no complaints or findings until approximately 2 years after service the Board finds a preponderance of the evidence against the claim for service connection.  Therefore, service connection for a right foot disorder is denied.

As for the claimed left foot disorder, the Veteran was noted to have complaints of pain during service, but no findings were identified on November 1993 X-rays.  Foot complaints were again noted in May 1995 but X-rays were also negative.  Chronic left foot pain was also reported by the Veteran on an October 2006 medical assessment during her service, but it was not accompanied by a diagnosis.

The only post-service finding of the left foot was a small plantar callosity detected on the left foot on November 2008 VA examination.  Prior to this there was no abnormality seen associated with the left foot on June 2007 VA examination.  
X-rays of the foot at that time were normal and revealed normal soft tissue, bones, and joints.  There was also no evidence of fracture, bone destruction or arthritis.  

On October 2010 VA examination, the Veteran reported pain flare-ups at least once a week in the left foot, but on physical examination of the left foot there were no abnormalities to include callosities.  X-rays of the left foot were normal.

The Court has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents have resulted in actual disability.  In the absence of proof of a present disability there necessarily can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the present case there is no evidence of left foot arthritis or any other chronic or recurrent left foot disorder.  The Board has considered the Veteran's contentions but, again, there is no objective evidence of arthritis.  To the extent there were findings associated with toes of the left foot, these disorders are separate and apart from the claimed left foot disorder under consideration.

As a preponderance of the evidence is against the claim, service connection for a left foot disorder is denied.

Hands and Wrists

In October 2012, the Veteran testified that she had surgery on her left hand during service and from that point on she had aching in the hand and it became cold.  She also had problems picking up items in both hands, which she believed was related to her cervical spine disability.  See page 8 of the hearing transcript.  The left wrist had a ganglion cyst for which she had surgery in service, and she also had a cyst on the right wrist that was still present.  She believed this was impinging the nerve and causing swelling in her thumb.  See page8 of the hearing transcript.  She also had an injury in 1998 from a fall that she believed was related to the swelling.  See page 9 of the hearing transcript.

A June 1994 service treatment record shows the Veteran had a left wrist ganglion cyst that had increased in size and was painful; X-rays of the wrist were normal.  The cyst was removed from the left wrist in November 1994.

Service treatment records in April 1998 are inconsistent as to which wrist was involved, but they indicate she complained of left wrist pain and reported falling while roller skating.  X-rays of the wrist were negative and the assessment was right wrist contusion.  She was given a Velcro splint to wear for 2 weeks.

In June 2003, the Veteran complained of pain in her hands and wrists.  The assessment showed positive findings of RA and indicated they would check ESR/RF and bilateral hand films.  If negative, they would continue to prescribe for likely osteoarthritis.  October 2003 X-rays revealed no evidence of significant arthritic changes in the hands.

On an October 2006 service treatment record, it was noted she had musculoskeletal symptoms of a right palmar wrist bump that came and went.  There were findings of abnormalities of slight palmar wrist swelling that was a possible cystic lesion.

On June 2007 general VA examination, the Veteran was diagnosed with having bilateral hand pain.  The examination revealed a scar over the left wrist where a ganglion cyst was removed; there was no evidence of a ganglion cyst on the right wrist.  June 2007 VA hand X-rays were normal with no evidence of tissue, bone, or joint abnormality.  There was no evidence of fracture, dislocation, joint disease, or soft tissue foreign body.  The examiner's diagnosis noted there was no evidence of abnormal nodes.

On September 2010 VA hand examination, the Veteran complained of having joint pain for years.  She also complained of hand stiffness and reported having "nodules on [her] hands".   X-rays of both hands were normal.

Despite multiple X-rays, there has been no evidence of arthritis in the Veteran's hands or wrists.  However, since there is evidence of a ganglion cyst removed from the left wrist in service and post-service evidence of a scar, service connection is established for the left wrist scar.  No other left wrist disorder is found for which service connection may be granted.

The Veteran was noted to have some symptoms in service associated with her right wrist, but there is no post-service evidence of a current wrist disorder.  Similarly, there is no evidence of a post-service hand disorder in either hand.  In the absence of evidence of a current disability of the hands or right wrist, the threshold requirement to establish service connection for these claimed disorders is not met.  As a preponderance of the evidence is against these claims for service connection, they must be denied.

Insomnia

The Veteran testified in October 2012 that she had trouble sleeping while she was in service..  When she did sleep, it was not for very long and it has progressed as she has gotten older.  See page 9 of the hearing transcript.

Her service treatment records include an April 2003 record that indicates she reported having insomnia that may be related to her back.  She had no trouble falling asleep but she awoke 2 to 4 time a night with progressively more difficulty in returning to sleep.  An April 2005 service treatment record indicates her back pain sometimes interfered with her sleep.  An October 2006 health record notes the Veteran's multiple diagnoses, which includes insomnia.

On June 2007 VA general medical examination the diagnoses included clinical insomnia and she was referred to a mental health evaluation.  A VA examination for mental disorders was conducted that same month, but no mental disorder was found.

While additional development could be undertaken, the Board finds that the evidence is in equipoise as to her insomnia.  Since her service treatment records note complaints and a diagnosis of insomnia and a VA examination shortly after service also contains a clinical diagnosis of insomnia, reasonable doubt as to its onset is resolved in the Veteran's favor.  Accordingly, service connection for insomnia is warranted.


Legal Criteria and Analysis for Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The degrees of disability specified are considered adequate to compensate him for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

Migraine Headaches

The Veteran's migraine headaches have been assigned a 10 percent rating under Code 8100, which specifically concerns migraines.  See 38 C.F.R. § 4.124a.  Under Code 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months. Id. A noncompensable (0 percent) rating is assigned for less frequent attacks.  Id.

On June 2007 VA examination, the Veteran reported having a significant decline in migraine headaches since her hysterectomy in 2002.  She was currently on one prescribed medication that she took at the onset of a headache and she took a second one for significant headaches.  She had milder daily headaches for which she took Motrin.  She took the prescribed medication once or twice a week.  Associated symptoms include light sensitivity, nausea, and sound sensitivity.  She also reported that she would lie down and sleep after taking the medicine.

A November 2007 treatment record notes her migraines were almost always associated with severe nausea.

In January 2008, she was seen for migraine headaches that were severe and intermittent; they were not attenuated by several medications.  She had improvement in headaches by March 2008, but she had to discontinue this medication due to side effects.

In June 2008, she stated that her daily headaches had worsened in the past year to the point where she had headaches that lasted several days with an average of 2 migraines a week.  Approximately 3 to 5 times a month she was awoken by headaches so severe that she could not get out of bed until she took medication to relieve the pain.  She was totally incapacitated when these headaches occurred.

On November 2008 VA examination, the Veteran reported a worsening of her symptoms.  Her prescribed medication only provided moderate relief and trial medications were not successful.  She reported having at least 20 migraines per month that lasted from 3 hours up through the entire day.  After taking her medication for migraines she would usually lie down and try to sleep.  She missed multiple days of work due to her headaches but it was difficult for her to state how many since she was self-employed.  She estimated 15 days over 1 year.  Her true migraines had associated light and sound sensitivity with possibly some nausea.

On September 2010 VA examination, the Veteran reported that most of her migraine headaches were prostrating and her headaches usually lasted for hours.  These attacks occurred weekly and resulted in increased absenteeism from work, decreased concentration, lack of stamina, weakness or fatigue, and pain.  The headaches were incapacitating.  There was no history of related hospitalization.  The Veteran was currently self-employed and lost 33 weeks from work during the past 12-month period due to multiple factors including migraines.

An October 2010 statement from the Veteran's husband indicates she woke up one or two mornings a week with headaches so severe that she had to stay in bed for several hours after taking medication as she waited for them to subside.  Epidural injections did little to help her headaches.

In October 2012, the Veteran testified that she had at least 1 or 2 migraine headaches a week.  Sometimes the migraines were triggered by the neck problems.  Her migraines were so severe she sometimes had to close her shop or have someone cover for her.  Going to bed, closing the curtains, and going to sleep were usually the only things that helped, but it took approximately 24 to 48 hours for them to lessen.

Based on the evidence of record, the Board finds that throughout the appeal, the Veteran's migraine headaches were more disabling than the 10 percent rating initially assigned.

From the onset of the appeal, her migraine headaches were shown to be manifested by prostrating attacks that averaged more than once a month, thereby satisfying the criteria for a 30 percent rating.  Although she reported on her September 2010 VA examination that she missing many days from work over a 12 month period, it is unclear how much time was lost due to her migraines since she indicated there were multiple factors involved.

The Board finds that the earliest indication that she had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability was her October 23, 2012 hearing testimony, which indicated she was incapacitated 2 to 4 days a week due to her migraines headaches.  By resolving reasonable doubt in her favor as to whether such frequency would produce severe economic inadaptability, the Board finds a 50 percent rating is warranted as of October 23, 2012.

Hysterectomy with Right Salpingo-Oophorectomy

The Veteran contends an initial rating in excess of 30 percent is warranted for this disability on the basis that her left ovary has cysts and it is painful.

The Veteran's gynecological disability is rated under Diagnostic Code 7618 which provides that a 100 percent evaluation is warranted for three months following the removal of the uterus.  Thereafter, a 30 percent evaluation is warranted.  38 C.F.R. § 4.116, Code 7618.

Diagnostic Code 7619 provides that for three months after the removal of an ovary, a 100 percent rating is warranted.  Thereafter, complete removal of both ovaries will result in a 30 percent rating, while the removal of one ovary with or without partial removal of the other results in a non-compensable rating.  38 C.F.R. § 4.116, Code 7619.

Diagnostic Code 7614 is rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  That formula provides for a 0 percent rating for symptoms that do not require continuous treatment; a 10 percent rating for symptoms that require continuous treatment; and a maximum 30 percent rating for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116, Code 7614.

The Veteran does not allege and the evidence does not show that the Veteran's left ovary has been removed.  

On November 2008 VA examination, she reported having a cyst on her left ovary.  She knew of no specific details regarding the cyst but stated she had occasional pain in the middle of her pelvis.

The November 2010 pelvic echogram revealed a small left ovarian cyst that was coded as a minor abnormality.  It measured 3.3 cm in diameter.  During the 2012 hearing she stated the left ovary was full of cysts and painful.  She was not being followed for this disorder.

Given that she has not sought treatment and her most recent echogram showed only one small cyst in the ovary, her testimony that it was "full of cysts" is inaccurate and not credible.

In the absence of evidence that her left ovary has been removed, a preponderance of the evidence is against the claim and a higher rating for the gynecological disorder is denied.

TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Disabilities resulting from common etiology or single accident, however, as well as those affecting both upper or lower extremities, will be considered as one collective disability, rather than as separate and distinct disabilities, for the purpose of determining whether these threshold minimum rating requirements of § 4.16(a) are met. Moreover, even if a Veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), he still may be entitled to a TDIU on an 
extra-schedular basis under § 4.16(b), provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

In making this determination, then, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The Veteran's service-connected disabilities meet the schedular rating requirements of 38 C.F.R. § 4.16(a), and based on evidence of record, these disabilities are shown to render her unable to obtain or maintain a substantially gainful occupation.

T the Veteran is a trained nurse, holds a Master's Degree in this area, and has previously worked in this field for many years.  She has submitted evidence showing she is unable to continue in this profession due to her service-connected disabilities.  In July 2010, she testified that the restrictions in lifting, caring for patients, pushing, shoving, and doing CPR prevented her from finding employment.  She opened a dress shop, but there were no profits in it.

A December 2006 email for a potential employer explained why restrictions associated with her back disability would prevent from performing the duties of a nursing teacher.  

On June 2007 VA examination, she reported being restricted to lifting no more than 40 pounds due to her back disability.

An October 2008 letter from her private physician indicated she would have problems with prolonged standing, bending, and stooping.  Performing CPR would also be very difficult.  Due to her limitations, Dr. G. S. did not think she would be able to work as a nurse.

On November 2008 VA examination, she reported being a self-employed dress shop owner and missing 20 days of work in the past 12-months due to her back pain.  She also had to leave work on multiple days due to back or neck pain..  Four times a week she had severe neck pain.  Due to her physical limitations she had to hire 3 part-time employees to do jobs she could not perform and she was unable to make money at the store.  The physician who conducted the spine examination stated that based on the findings it was likely that the Veteran would not be employable in anything other than sedentary type work and this would have to be with limitations based on sitting, standing, lifting, and other physical activities.

In July 2010, the Veteran submitted a statement that documented business earnings since 2007.  Her store was open 30 hours per week but she only personally worked 10 hours a week.  From 2007 to 2008 she missed 15 days of work due to back pain and 100 days of work due to her neck and migraine headaches.  From 2008 to 2009 she missed 20 days of work due to her back and 120 days due to her neck pain and migraines.  From 2009 to 2010 she missed 30 days of work due to her back and 144 days due to her neck pain and migraines.

A July 2010 letter from Dr. C. V. who has treated the Veteran for her headaches and neck disability since July 2008, stated the Veteran would have chronic pain for the rest of her life that would be managed with a combination of physical therapy, nerve blocks, and analgesics.  However, he added that the variable nature of her neck as well as her low back pain may limit her ability to work consistently in any field.

On September 2010 VA spine examination, the Veteran reported being self-employed for the past 2 to 5 years and missing 33 weeks from work during the past 12-months due to her neck, back, and migraine headaches.  She had difficulty with lifting, carrying, and reaching.  She had lack of stamina, weakness or fatigue, decreased strength, and upper extremity pain.  


An October 2012 statement from Dr. C. V. documents the treatment she has received for chronic pain associated with her headaches and spine disabilities since July 2008.  He states she may experience chronic pain, joint pain, fatigue, stiffness, difficulty moving, headaches, numbness, tingling, muscle weakness, muscle spasms, inflammation, swelling, pins and needles sensation, burning sensation, and radiating pain at any time.  Flare-ups could occur at any moment and last up to several days.  She was on various medications that may cause sedation, dizziness, muscle weakness, slower reaction time, difficulty concentrating, fatigue, and nausea/vomiting.  Standard limitations included no bending, kneeling, crawling, stooping, climbing ladders, lifting above or below her waist, reaching above shoulder height, twisting, and lifting/carrying greater than 10 to 15 pounds.  She also had restrictions in sitting, standing, walking, etc.  The physician opined the Veteran could not sustain gainful employment with her current conditions.

In October 2012, she testified that her dress shop was failing and losing money.  While in the store she could sit or lay down during the day when the store was not busy.  At times she has had to close the store due to not feeling well.  

In an August 2013, the Veteran reported that her store closed the previous April and that she was unemployed.

Substantially gainful employment" is employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Although the record reflects the Veteran was self-employed for a few years, such employment appeared more consistent with marginal employment versus substantial gainful employment.  


Without regards to her age and disabilities that are not service connected and in consideration of her various limitations stemming from her service-connected spine disabilities and migraine headaches as well as opinions offered by private and VA physicians, the Board finds that the Veteran's service-connected disabilities alone render her unable to obtain and maintain substantially gainful employment.  Thus, resolving reasonable doubt in the Veteran's favor, a TDIU is warranted. 


ORDER

The appeal of the claims for service connection for ocular pressure, hyperlipidemia, and dental trauma issues, and increased ratings for cervical spine disability, toes of the left and right feet, and osteoporosis is dismissed.

Service connection for bilateral foot disorders is denied.

Service connection for bilateral hand disorders is denied.

Service connection for a right wrist disorder is denied.

Service connection for a left wrist disorder is granted.

Service connection for insomnia is granted.

Initial ratings of 30 percent prior to October 23, 2012 and 50 percent beginning on that date for migraine headaches with multifactorial tension type headaches, are granted, subject to the statutes and regulations governing the payment of VA compensation.

An initial rating higher than 30 percent for the hysterectomy with right 
salpingo-oophorectomy is denied.

The claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Bilateral Knee Disorder

September 2010 X-rays of the knees were shown to reveal mild degenerative changes in the knees.  Given her contentions and evidence of left knee complaints noted in service, a VA compensation examination is needed to determine the likely etiology of the claimed disability.

Skin Disorders

The Veteran's most recent VA examination was in October 2010 and at that time the examiner indicated the Veteran's acne was not active, so no findings were noted.  Prior to this, she had an examination in September 2008 and those findings were recorded.  Since the Veteran testified in October 2012 that the service-connected disabilities covered more than 48 percent of her entire body and the record does not contain any examination findings since 2008, an examination is needed to determine the extent of the service-connected skin disabilities.

Heart and Lumbar Spine Disabilities

Since the Veteran indicated during her most recent hearing that her heart and lumbar disabilities have worsened since she was last examined, she must be afforded examinations to obtain current findings.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Bilateral Myofascial Syndrome

Service connection for myofascial syndrome radiating into the trapezius muscles on the left and right side (claimed as an abnormal EMG of the arms) associated with the service-connected cervical spine disability was granted in a February 2009 rating decision with a 10 percent rating assigned to each side.  In a notice of disagreement (NOD) received in April 2009, she stated she disagreed with the February 2009 rating decision and noted she had bad discs in her neck that caused an abnormal EMG.  Although a statement of the case(SOC) followed that addressed some of the matters decided on the February 2009 rating decision, the bilateral arm disabilities were not.  The Board construes the NOD to be inclusive of these issues.

The RO is obligated to issue an SOC after the filing of an NOD, after receipt of which the Veteran will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associated with the Veteran's VA treatment records since December 2013.

2.  Ask the Veteran to identify non-VA treatment she has received for her heart disability, low back disability, bilateral knee disability, and skin disability.  Obtain all identified records not already been obtained and considered.  Have her complete and return the necessary authorization form to allow VA to obtain them on her behalf and inform her she may submit these records on her own.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1) , whereas subpart (c)(2) controls if they are. Also appropriately notify the Veteran if unable to obtain any identified records. 38 C.F.R. § 3.159(e)(1) .

3.  Provide the Veteran an SOC concerning the issue of higher initial rating for the bilateral myofascial syndrome.  Also advise her that she will need to file a timely Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board.  Only if she perfects her appeal of these claims should they be returned to the Board for further appellate consideration.

4.  Then schedule the Veteran for a VA compensation joints examination to determine the likely etiology of the bilateral degenerative changes in the knees.  The claims file, including a complete copy of this remand, are to be made available to and reviewed by the examiner in connection with the examination to determine the nature and etiology of the Veteran's current degenerative knee disabilities.

Based on a review of the claims file, the Veteran's contentions, and examination indicate the likelihood (very likely, as likely as not, or unlikely) that any current diagnosis bilateral degenerative knee disorder, to include arthritis, is related to her service.  

The examiner must provide a thorough explanation of the rationale for the opinion and in doing so address the October 2006 service treatment record in which she complained of occasional left knee symptoms that progressively worsened as well as the October 2006 health care assessment in which she reported having chronic arthritic left knee pain.

5.  Schedule the Veteran for a VA skin examination to assess the severity of her service-connected skin disabilities.  The examiner must review the claims file and note in the report that the records were reviewed.  All testing deemed necessary to assess the severity of the skin disabilities should be conducted.  The findings must be reported fully and include the percentage of exposed area and total body area affected.  The examiner should also indicate if the "Rule of 9" is used for calculating the percentages.

6.  Schedule the Veteran for a VA heart examination to ascertain the current severity of mitral valve prolapse with associated dysrhythmia.  The examiner must review the claim file and must note that review in the report.  All necessary testing should be completed in accordance with the rating criteria and all relevant findings documented in the examination report.

7.  Schedule the Veteran for a VA spine examination to reassess the extent of impairment attributable to the service-connected lumbar disability.  The examiner must review the claim file and note that review in the report.  All indicated tests and studies must be performed, and all indicated consultations scheduled.  All findings to include range of motion studies; functional impairment on repetitive use; weakness; excess fatigability and/or incoordination incapacitating episodes, and all other associated symptom must be fully documented.

8.  Ensure all of the above development is completed.  Corrective action must be taken for any deficiency including returning the claims file to any examiner for clarification or supplemental information.

9.  Then readjudicate these claims in light of this and all other additional evidence.  If any benefit continues to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


